Citation Nr: 1029421	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2009 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) setting aside a Board decision 
rendered in April 2009.  This matter was originally on appeal 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran had a hearing before the Board in February 
2009 and the transcript is of record.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors involve combat 
exposure against hostile forces, to include mortar attacks, in 
Vietnam and are consistent with the time, place and circumstance 
of his service.

2.  The Veteran's PTSD has been diagnosed by a VA psychologist 
and related to his claimed in-service combat exposure. 


CONCLUSION OF LAW

The Veteran's PTSD is due to his military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims that his PTSD is due to being exposed to 
"continuous mortar attacks and rocket fire from April 1966 to 
February 1967" while stationed in Vietnam. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Board previously denied this claim in April 2009 finding that 
while the Veteran had a diagnosis of PTSD related to combat 
exposure, there was insufficient information to confirm the 
reported stressors.  Specifically, stressor verification requests 
require a narrow 60-day period to complete a search.  The CAVC, 
in a December 2009 Order, granted a Joint Motion for Remand (JMR) 
indicating the Board failed to provide sufficient reasons and 
bases why a stressor verification search could not be completed 
of any 60 days within the April 1966 to February 1967 in light of 
the Veteran's testimony that the mortar attacks and rocket fire 
were "continuous" during this time frame.  

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.

For reasons explained below, the new regulation renders the 
December 2009 JMR moot because under these circumstances, and in 
light of the new law, the Veteran's described stressors may be 
conceded based on his lay testimony alone.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran claims he was under continuous mortar 
attacks and rocket fire from April 1966 to February 1967 while 
stationed in Vietnam. This claimed stressor clearly fits the 
definition of "fear of hostile military or terrorist activity" 
and involves "rocket of mortar fire."  Id.  

The second pertinent inquiry, then, is whether the Veteran's 
claimed in-service stressors are consistent with the places, 
types and circumstances of his service in light of the evidence 
of record.  The Board concludes they are.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnosis of a psychiatric problem.  His 
service personnel records confirm the Veteran served in Vietnam 
during the claimed time period of April 1966 to February 1967.  
In recognition of this service, he received numerous medals to 
include the Vietnam Service Medal.  None of these medals, 
however, are prima facie evidence of combat exposure. The 
Veteran's DD-214 also lists his military occupational specialty 
(MOS) as a canonneer and wireman indicating he was assigned to a 
field artillery battalion unity.  

Again, the Veteran's military records do not on their face 
indicate the Veteran was in combat.  The fact that the appellant 
served in a "combat area" or "combat zone" does not mean that 
he himself engaged in combat with the enemy.  VAOPGCPREC 12-99.  
The Veteran's claimed in-service stressors, however, are 
consistent with the circumstances of his service.  The Board also 
finds an absence of any contrary evidence of record that would 
lend doubt to the Veteran's credibility.  Accordingly, his lay 
testimony alone established his in-service stressors of 
continuous exposure to mortar and rocket attacks in Vietnam.

The final pertinent inquiry under the new regulation is whether 
the Veteran has been diagnosed with PTSD by a VA psychologist or 
psychiatrist based on his described in-service stressors.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes he has. 

VA outpatient treatment records reflect a diagnosis of PTSD by VA 
physicians as early as 2006.  These records note the Veteran's 
symptoms, but do not specifically attribute the Veteran's PTSD to 
"continuous mortar attacks and rockets" in Vietnam.  Rather, in 
May 2006, the VA physician merely notes the Veteran reported 
having had dreams of combat in the past, but none in the last 6 
years.  The VA physician also noted the Veteran reported thoughts 
of death.  Other records from 2006 and 2007 describe the Veteran 
as a "Vietnam Veteran," but again do not specifically attribute 
the Veteran's PTSD to his specific in-service stressor.  The 
records make clear, however, that his PTSD diagnosis is related 
to his Vietnam service experience and not some other non-
military related event.  

In short, the evidence of record shows the Veteran had service in 
the country of Vietnam generally consistent with his reported in-
service stressors of being under continuous mortar and rocket 
attacks.  The evidence of record also includes a diagnosis by VA 
physicians of PTSD.  It is not entirely clear what events are 
attributed by VA physicians as responsible for the Veteran's 
PTSD, but it is clear the stressors involve combat exposure in 
Vietnam.  Resolving all reasonable doubt in favor of the Veteran, 
the Board concludes service connection for PTSD is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In light of the favorable opinion here, any 
defect with respect to the VCAA is considered non-prejudicial.


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


